UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6611



LARRY L. BUSH,

                                              Plaintiff - Appellant,

          versus


JACK    KAVANAUGH,    Commissioner;    RONALD
HUTCHINSON, Warden; SEWALL B. SMITH, Warden;
BERNARD FORD, Captain; JAKE SUTTON, Sergeant;
R. EULISS, Captain,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-02-
3780-AMD)


Submitted:   July 16, 2003                 Decided:   August 12, 2003


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry L. Bush, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Stephanie Judith Lane Weber, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry L. Bush seeks to appeal an order denying the motion for

recusal of the district judge. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2000), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949). The order Bush seeks to appeal is neither a final order

nor an appealable interlocutory or collateral order.   Accordingly,

we deny the motions for preparation of transcript at government

expense and dismiss the appeal for lack of jurisdiction.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                2